Exhibit 10.2

 

AGREEMENT OF EMPLOYMENT

 

THIS AGREEMENT OF EMPLOYMENT (the “Agreement”) is made as of the 19th day of
December, 2013 (the “Effective Date”), by and between Jeri Hilleman (hereinafter
referred to as the “Executive”), and Ocera Therapeutics, Inc., a corporation
organized and existing under the laws of the State of Delaware (hereinafter
referred to as the “Company”).

 

WITNESSETH:

 

WHEREAS, the Company desires to enter into this Agreement embodying the terms of
Executive’s employment with the Company, and Executive desires to enter into
this Agreement and to accept such employment, subject to the terms and
provisions of this Agreement; and

 

WHEREAS, Executive acknowledges that the restrictions against disclosures of
certain information, the provisions regarding ownership of intellectual property
and the other agreements set forth in this Agreement have constituted a
substantial inducement to the Company to enter into this Agreement, and that
none of such restrictions or agreements set forth in the Agreement will be
unduly burdensome.

 

NOW, THEREFORE, in consideration of the premises set forth above and the mutual
covenants and agreements contained herein, the parties hereby agree as follows:

 

1.                                      Employment.  The Company hereby employs
Executive as its Chief Financial Officer, and Executive hereby accepts such
employment upon the terms and conditions set forth in this Agreement.

 

2.                                      Term of Employment.  The Company will
employ Executive, and Executive agrees to remain in the full-time employ of the
Company, until such employment is terminated by either party.

 

3.                                      Duties of Executive.

 

(a)                                 Executive shall devote her full business
time, attention and energies to performance of her duties hereunder as
reasonably directed by the Company’s Chief Executive Officer, and further agrees
at all such times to act in a manner consistent with Company interests, and to
perform such duties ably, faithfully and diligently. Executive shall be
permitted to engage in family, civic, charitable and other non-commercially
oriented activities but shall not engage in any outside work during business
hours and/or commercially oriented activities which will materially affect,
impede, prohibit, or restrict her abilities to perform her obligations under
this Agreement.  Executive shall provide written notice to the Company’s Chief
Executive Officer prior to engaging in any such material outside work or
commercially oriented activity, and permission to engage in any such work or
activity shall be granted solely in the discretion of the Chief Executive
Officer.  Executive shall have the ability to engage in activities which are
primarily personal investment activities and are not related to the business of
the Company, provided, further, no such activity shall interfere, in any
material respect, with the Executive’s obligations under this Agreement. 
Notwithstanding the foregoing, and except to the extent the restrictions
contained in Section 9 may apply, nothing in this Agreement shall prohibit
Executive from: (i) participating in charitable and professional organizations
in an unpaid capacity; or (ii)

 

--------------------------------------------------------------------------------


 

serving as a non-executive director of one or more other corporations; in each
case, in a manner, and to an extent, that will not materially interfere with her
duties to the Company.

 

(b)                                 Executive shall report directly to the
Company’s Chief Executive Officer.  The Chief Executive Officer shall have the
power to direct, control and supervise the duties of Executive under this
Agreement, as well as the manner of Executive’s performance of such duties;
provided, however, that the Chief Executive Officer shall not impose or permit
to be imposed on its behalf any duties or constraints of any kind that are
unreasonable, that are inconsistent with Executive’s role and duties as Chief
Financial Officer of the Company or that would require Executive to violate any
law or applicable government rule or regulation.

 

4.                                      Compensation.

 

(a)                                 Salary.  As Executive’s salary for all
services rendered to the Company during the term of this Agreement, in whatever
capacity rendered, Executive shall receive an annual base salary of Three
Hundred Thirty-Three Thousand Dollars ($333,000), payable in biweekly
installments (“Base Salary”).  The Company may increase, but not decrease, Base
Salary at such times and in such amount as the Company deems appropriate.  The
Company hereby agrees to conduct an annual review, which shall occur
approximately every twelve months from the Effective Date.  In preparation for
such review, the Company will consider whether an increase in salary is
appropriate, based upon Executive’s performance and Company performance.

 

(b)                                 Bonus.  Executive shall be eligible to
receive an annual bonus with a target amount equal to thirty percent (30%) of
her annual Base Salary, with the actual amount determined based upon the
achievement of certain Executive performance goals and Company milestones
identified by the Company at the beginning of each calendar year after
consultation with the Executive.  The amount of all bonuses paid will be
determined the third (3rd) week of December and payable in January the following
year, and will be prorated for any fiscal year in which Executive is employed
for fewer than twelve months.

 

(c)                                  Stock Option.  The Company’s board of
directors has approved a grant to Executive, under the Company’s Amended and
Restated 2011 Stock Option and Incentive Plan, of a non-qualified stock option
to purchase 200,000 shares of the Company’s common stock, $0.00001 par value per
share (the “Common Stock”).  Such stock option, and each subsequent stock option
issued to Executive, shall: (i) have an exercise price per share equal to the
closing price of Common Stock as reported by NASDAQ on the date of grant;
(ii) be subject to vesting requirements such that 25% of the total option shares
shall become exercisable on the first anniversary of the grant date and an
additional 2.0833% of the total option shares shall become exercisable on each
monthly anniversary of such date, subject at all times to Section 7 hereof; and
(iii) be exercisable as to any vested shares until the earlier to occur of
(x) the date that is five years following the date of termination of the
Executive’s employment, or (y) the expiration date of the stock option.

 

2

--------------------------------------------------------------------------------


 

5.                                      Benefits.

 

(a)                                 Executive shall be eligible to receive all
benefits made available to any employees of the Company including, without
limitation, medical insurance (covering Executive and her dependents), vacation
and/or retirement plans, and such benefits shall be provided in accordance with
the Company’s personnel policies in effect from time to time during the
Employment Term.  The Company reserves the right to change any Company benefit
plan without Executive’s consent at any time.

 

(b)                                 The Company shall also provide Executive
with participation in a 401(k) plan, subject to its terms and conditions.

 

(c)                                  Executive shall be entitled to four
(4) weeks annual vacation leave, subject to the Company’s vacation policy in
effect from time to time, no fewer than six (6) paid holidays per year and such
other benefits, including sick leave, as the Company shall from time to time
make available to its senior executive employees.  Executive shall be subject to
the Company’s personnel practices in effect from time to time, in accordance
with the Company’s Executive Handbook.

 

(d)                                 The Company shall promptly reimburse
Executive for all reasonable expenses incurred by Executive in the course of
Executive’s employment under this Agreement, subject to such reasonable
requirements with respect to substantiation and documentation as may be
specified by the Company or the Internal Revenue Service.  The Company may
establish general guidelines with respect to expenses chargeable to the
Company.  Only expenses meeting the terms of such guidelines are subject to
reimbursement unless the Company otherwise determines, at its discretion, on a
case-by-case basis.

 

6.                                      Termination.  Executive’s employment
pursuant to this Agreement may be terminated upon the happening of any of the
following events (each, a “Termination Event”), subject to Section 7 hereof:

 

(a)                                 The death of the Executive;

 

(b)                                 The Company’s delivery to Executive of
written notice of immediate termination by the Company of the services of the
Executive for Cause.  As used in this Agreement, “Cause” shall be defined to
include any one or more than one of the following by Executive:

 

(1)                                 Material Breach of any term of this
Agreement by the Executive.  As used in this Agreement, the term “Material
Breach” shall be defined as any act, other than an act which falls within the
scope of one or more of Sections 6(b)(2) through 6(b)(6) of this Agreement,
which is a breach of a material term of this Agreement, which causes or is
likely to cause material harm to the Company, and which, if correctable, is not
corrected by Executive within thirty (30) days after written notice of such
breach is provided to Executive by the Company;

 

(2)                                 Embezzlement, misappropriation or theft of
money or material property by Executive from the Company;

 

3

--------------------------------------------------------------------------------


 

(3)                                 Executive’s commission of, conviction of, or
plea of no contest (or similar pleading) to, a felony or serious misdemeanor or
other crime involving moral turpitude during the Employment Term;

 

(4)                                 Executive’s fraud or material dishonesty to
or with respect to the Company or conduct by Executive which would constitute a
breach of the duty of loyalty by a director of the Company (whether Executive is
then serving or has ever served as a director of the Company); or

 

(5)                                 Executive’s continued or repeated failure to
perform in any material respect the duties assigned to the Executive by the
Board; provided, however, the Company will notify Executive in writing
specifically identifying Executive’s failure to perform not less than thirty
(30) days prior to any proposed termination and give Executive a reasonable
opportunity to correct such failure.

 

(c)                                  Thirty (30) days after the Company’s
delivery to Executive of written notice of termination by the Company of the
services of the Executive without Cause;

 

(d)                                 Thirty (30) days after the Company’s receipt
from Executive of a written notice of resignation for Good Reason, which written
notice must: (i) state in reasonable specificity the event giving rise to Good
Reason, (ii) be provided to the Company no later than ninety (90) days following
the initial occurrence constituting Good Reason, and (iii) provide the Company
with thirty (30) days to correct or cure the event constituting Good Reason
hereunder.  As used in this Agreement, “Good Reason” shall be defined to include
the occurrence, without Executive’s consent, of any one or more of the
following:

 

(1)                                 The Company’s Material Breach of any term of
this Agreement.  As used in this Agreement, the term “Company’s Material Breach”
shall be defined as any act, other than an act which falls within the scope of
Section 6(d)(2) of this Agreement, which breaches a material term of this
Agreement, causes or is likely to cause material harm to Executive and is not
corrected by the Company within the cure period provided for above;

 

(2)                                 Any material reduction in Executive’s Base
Salary, target bonus percentage or benefits (but excluding any reduction in
benefits proportionately applicable to all executives of the Company) or any
material diminution in Executive’s title, duties or responsibility as Chief
Financial Officer of the Company, in each case which is not corrected by the
Company within the cure period provided for above; or

 

(3)                                 Any relocation of Executive’s primary work
location by more than fifty (50) miles from the city of Palo Alto, which is not
corrected by the Company within the cure period provided for above.

 

(e)                                  Thirty (30) days after the Company’s
receipt from Executive of a written notice of resignation without Good Reason,
which date may be accelerated by the Company by delivery of written notice to
Executive stating the date upon which such termination of employment shall be
effective (which acceleration of date shall in no event constitute a termination
without Cause);

 

4

--------------------------------------------------------------------------------


 

(f)                                   The mutual written agreement of both
Executive and the Company.

 

7.                                      Benefits and Duties Upon Termination.

 

(a)                                 Termination by Company for Cause.  Upon any
termination of Executive’s employment hereunder for Cause, as defined above,
Executive shall be entitled to no further compensation or benefits under this
Agreement after the termination date, except (i) accrued but unpaid Base Salary,
earned bonus, or benefits; and (ii) amounts as may be required by law.

 

(b)                                 Termination by Company Without Cause or by
the Executive with Good Reason.  If Executive is terminated: (i) by the Company
without Cause; or (ii) because Executive terminates her employment with the
Company for Good Reason (each a “Severance Event”), provided that Executive
executes and does not revoke a general release substantially in the form
attached as Appendix A hereto no later than 60 days after the date of
termination, the Company shall: (A) continue to pay Executive, in accordance
with the Company’s regular periodic payroll practices in place immediately prior
to such termination, an amount equal to Executive’s Base Salary for twelve (12)
months from the effective date of Executive’s termination (the “Severance
Term”); (B) pay her annual earned bonus, in the month of January for the
succeeding year, which would otherwise have been payable for the year in which
Executive’s employment terminated, assuming for the purpose of determining such
bonus that any specified milestones have been achieved, on a pro rata basis for
the portion of the year that Executive is actually employed, such amount to be
payable as if no such termination had occurred and that therefore the full
target bonus had been earned; and (C) pay an amount throughout the Severance
Term equal to Executive’s monthly cost of coverage with respect to health
benefits immediately prior to the Termination Event, with payment of such
benefits to be made in any event no later than the end of the calendar year
immediately following the calendar year in which Executive’s employment
terminated.  Amounts due under Section 7(b)(A) and (C) shall commence within 60
days after the effectiveness of the release described above; provided that if
the 60-day period for providing a general release spans two calendar years,
payment shall commence to be made in the second calendar year with a catch-up
payment for amounts that would have commenced earlier but for the operation of
this sentence.  Amounts due under this Section 7(b) shall be paid without
mitigation or offset for any other amount earned by Executive.  Upon termination
of Executive’s employment as the result of a Severance Event, all of Executive’s
stock options that would otherwise have vested during the twelve (12) month
period from the effective date of such termination (assuming no termination had
occurred) shall vest as of immediately prior to such termination.

 

(c)                                  Voluntary Resignation Without Good Reason. 
If Executive resigns voluntarily without Good Reason, Executive shall not be
entitled to further compensation or benefits (except (i) accrued but unpaid Base
Salary, earned bonus, or benefits, and (ii) amounts as required by law), beyond
the earlier of (1) thirty (30) days from the date Executive gives the Company
notice of her resignation or (2) the effective date of Executive’s resignation;
provided, however, that the Company may accelerate the effective date of any
resignation by providing written notice to Executive of such accelerated
effective date, provided that the Company pays and provides to the Executive all
Base Salary and benefits that would have been provided to the Executive in the
period between her resignation and her original effective date of resignation
had

 

5

--------------------------------------------------------------------------------


 

she been employed by the Company during such period.  Such resignation, by
itself, will not give rise to a cause of action by the Company against
Executive, and such acceleration of the effective date of any resignation will
not give rise to a cause of action by Executive against the Company.

 

(d)                                 Mutual Agreement.  Upon any termination of
Executive’s employment hereunder through written mutual agreement, Executive
shall be entitled to further compensation or benefits as mutually agreed upon in
writing.

 

(e)                                  Effect Upon Stock Options.  Subject to the
provisions governing acceleration of vesting in Section 7(f), stock options
which have not vested at the time or upon the occurrence of any such Termination
Event shall be forfeited by the Executive three (3) months after the occurrence
of the Termination Event, but all vesting shall cease upon the occurrence of the
Termination Event.  Upon the occurrence of any Termination Event, vested stock
options held by Executive shall remain subject to the terms and conditions of
the plan under which they were granted, Section 4(c) of this Agreement, and any
option agreement evidencing such award.

 

(f)                                   Change in Control.  If the Executive’s
employment is terminated: (i) by the Company for any reason other than for
Cause, other than by reason of her death or permanent disability, or (ii) by the
Executive for Good Reason, in either case, in anticipation of and within three
(3) months before, concurrently with, or within twelve months following a Change
of Control, and provided that the Executive executes and does not revoke a
general release substantially in the form attached as Appendix A hereto no later
than 60 days after the date of termination, then all of Executive’s unvested
stock options shall vest and become exercisable in full as of a time immediately
prior to such termination, or Change of Control, if later, and the Company shall
pay the Executive:

 

(i)                                     an amount equal to twelve (12) months of
her then-current monthly base salary (less all applicable deductions for
withholding taxes and the like) payable in a single lump sum;

 

(ii)                                  an amount equal to: (i) the percentage of
her annual base salary the Executive received as a bonus payment for the
calendar year immediately preceding the year of termination, multiplied by
(ii) the base salary the Executive received in the year of termination
(excluding payments made pursuant to Section 7(f)(i) hereof), such amount to be
paid in a single lump sum; and

 

(iii)                               an amount equal to the Executive’s monthly
cost of coverage with respect to such health benefits immediately prior to the
Termination Event, times 12.

 

Amounts due under this Section 7(f) are in lieu of amounts payable under
Section 7(b) and shall be paid without mitigation or offset for any other amount
earned by Executive.  If all conditions necessary to establish the Executive’s
entitlement to the payments specified in this Section 7(f) have been satisfied,
such payments shall be paid in full within five business days after the
effectiveness of the release described above, and in any event no later than
March 15 of the calendar year following the calendar year in which the
Executive’s employment terminated.

 

6

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, if the 60-day period for providing a general
release spans two calendar years, payment shall be made only in the second
calendar year.

 

(g)                                  Definition of Change of Control.  For
purposes of this Agreement, a “Change of Control” shall be deemed to have
occurred:

 

(i)                                     If any person (as such term is used in
sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (other than the Company or any trustee or fiduciary holding
securities under an employee benefit plan of the Company) becomes a beneficial
owner (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
of securities of the Company representing more than 50% of the voting power of
the then outstanding securities of the Company; provided that, a Change of
Control shall not be deemed to occur as a result of a transaction in which the
Company becomes a subsidiary of another corporation and in which the
stockholders of the Company, immediately prior to the transaction, will
beneficially own, immediately after the transaction, shares entitling such
stockholders to more than 50% of all votes to which all stockholders of the
parent corporation would be entitled in the election of directors (without
consideration of the rights of any class of stock to elect directors by a
separate class vote).

 

(ii)                                  Upon the consummation of (A) a merger or
consolidation of the Company with another corporation where the stockholders of
the Company, immediately prior to the merger or consolidation, will beneficially
own, immediately after the merger or consolidation, shares entitling such
stockholders to less than 50% of all votes to which all stockholders of the
surviving corporation would be entitled in the election of directors (without
consideration of the rights of any class of stock to elect directors by a
separate class vote), (B) a sale or other disposition of all or substantially
all of the assets of the Company, or (C) any merger, sale or disposition
described in clauses (A) or (B) involving one or more subsidiaries of the
Company whose collective operations constitute a majority of the Company’s
business.  For purposes of clarity, any change in the majority ownership of the
Company that results solely from an equity financing event (i.e., an event
pursuant to which existing stockholders are not transferring or selling existing
shares), shall in no event constitute a Change of Control hereunder.

 

8.                                      Section 280G.

 

(a)                                 Notwithstanding anything to the contrary
herein, if it shall be determined that any payment or benefit hereunder or under
any other plan or agreement or otherwise (collectively “Payments”) would
constitute an “excess parachute payment” to the Executive within the meaning of
Section 280G of the Code, and thus would not be deductible under Section 280G of
the Code and would be subject to the excise tax imposed by Section 4999 of the
Code or any similar tax (“280G Tax”), and if and only if the Executive would be
in a better after-tax position by reducing the Payments, the amounts payable
hereunder shall be reduced to the extent necessary to eliminate any Payments or
portion of the Payments from being non-deductible under Section 280G(b)(1) of
the Code and thereby not subject to the excise tax imposed by Section 4999 of
the Code.  In such case, the Payments shall be reduced so that the total
aggregate value of the Payments do not exceed 2.99 times the total value of the
Executive’s average annualized compensation for the preceding five years. If the
Company determines that the

 

7

--------------------------------------------------------------------------------


 

Payments constitute “non-qualified deferred compensation” under Section 409A,
any reduction in the Payments required to be made pursuant to this
Section 8(a) shall be made first with respect to Payments payable in cash before
being made in respect to any Payments to be provided in the form of benefits or
equity award acceleration, and in the form of benefits before being made with
respect to equity award acceleration, and in any case, shall be made with
respect to such Payments in inverse order of the scheduled dates or times for
the payment or provision of such Payments.

 

(b)                                 Any determinations to be made under this
Section 8 shall be made by the Company’s independent public accountants (the
“Accounting Firm”), which firm shall provide its determinations and any
supporting calculations both to the Company and to the Executive, and shall be
binding upon the Company and the Executive.  All fees and expenses of the
Accounting Firm in performing the determinations referred to in this
Section shall be borne solely by the Company.

 

9.                                      Restrictive Covenants.

 

(a)                                 For a period of one (1) year following any
Termination Event (the “Non-Solicitation Period”), Executive shall not directly
or indirectly induce or attempt to influence any employee of the Company or any
of its subsidiaries to terminate his or her employment with the Company or any
such subsidiary, as the case may be.

 

(b)                                 During the term of this Agreement, Executive
shall not, without the written consent of the Company, engage in, whether as a
principal, partner, director, officer, agent, employee, consultant or in any
other capacity, or have any direct or indirect ownership interest in, any
business which has as its primary focus the development of pharmaceutical
therapies in which the Company is conducting clinical trials during the term of
Executive’s employment (the “Area of Non-Competition”) or with any division or
group of a business which has the Area of Non-Competition as its primary
business focus; provided, however, that this covenant not to compete shall not
preclude an Executive from owning, as a passive investor, up to five percent
(5%) of the outstanding shares in a publicly traded company engaged in the
activities specified in this Section 9(b).

 

(c)                                  If the covenants set forth in this
Section 9 shall be held by any court of competent jurisdiction to be excessively
broad in time or geographical area or both, then they shall not be void, but
shall be effective and enforceable for such shorter period of time and as to
such more limited geographical area as shall be found by such court to be valid
and enforceable.

 

10.                               Trade Secrets and Confidential Information.

 

(a)                                 Definition.  “Confidential Information”
includes all materials, technical data, information, reports, presentation
materials, interpretations, forecasts, test results and other records which
(i) are not available to the general public, (ii) relating to the business
activities, products and services of the Company and its subsidiaries, including
their respective customers and suppliers, and (iii) are disclosed to Executive
in connection with her services to the Company.  The term “Confidential
Information” shall specifically include, without limitation, all Company
Innovations.  “Confidential Information” also shall include those portions of
any

 

8

--------------------------------------------------------------------------------


 

opinions, judgments or recommendations which contain or would reveal the
Confidential Information, whether formulated or prepared by the Company or
Executive.

 

(b)                                 Exceptions.  The obligations regarding
Confidential Information under this Agreement shall not apply to any information
which:

 

(1)                                 is or becomes available to the general
public without fault of Executive;

 

(2)                                 was previously known to Executive prior to
disclosure to Executive by the Company, as evidenced by tangible records;

 

(3)                                 subsequently is rightfully obtained by the
Executive from a third party who lawfully possessed the information and who had
the right to make such disclosures; or

 

(4)                                 is required to be disclosed to the public
directly or be accessed by a freedom of information request as a result of an
order of a court of law or other governmental body.

 

(c)                                  Use and Obligations.  Executive shall use
Confidential Information only to perform Executive’s duties and obligations to
the Company, and shall not disclose or use Confidential Information for any
other reason or purpose.  The Executive’s obligations under this Agreement apply
to all Confidential Information, and Executive agrees to protect such
information regardless of whether the information was disclosed in verbal,
written, visual or other form.  Executive hereby agrees to give notice
immediately to the Company of any unauthorized use or disclosure of Confidential
Information by Executive.  Executive further agrees to assist the Company in
remedying any such unauthorized use or disclosure of Confidential Information. 
Confidential Information shall not become the property of the Executive, shall
be kept confidential and shall be protected from disclosure by the Executive
exercising at least the same degree of care as used to protect her own
proprietary information of like kind and nature; provided, however, that in no
case shall the degree of care be less than a reasonable degree of care. 
Furthermore, no right is granted to the Executive to make, use, or sell any
invention or material described in the Confidential Information.

 

(d)                                 Procedure for Required Disclosure.  In the
event that Executive is requested or required to disclose to third parties any
Confidential Information or any opinions, judgments or recommendations developed
from the Confidential Information, the Executive will, prior to disclosing such
Confidential Information, and to the extent permitted by law, provide the
Company with prompt notice of such request(s) or requirement(s) so that the
Company may seek appropriate legal protection or waive compliance with the
provisions of this Agreement.  If no legal protection or waiver is obtained and,
after consulting her legal counsel, Executive concludes that she is compelled by
law to disclose certain Confidential Information, the Executive may disclose
that Confidential Information.  The Executive will not oppose action by, and
will reasonably cooperate with the Company to obtain legal protection or other
reliable assurance that confidential treatment will be accorded the Confidential
Information.

 

(e)                                  Return of Confidential Information.  At the
Company’s written request, the Executive shall (a) promptly return all written
Confidential Information and all other written

 

9

--------------------------------------------------------------------------------


 

material concerning or reflecting any information in the Confidential
Information; and (b) not retain any copies, extracts or reproductions in whole
or in part of such written material.  Notwithstanding the foregoing, the parties
acknowledge that Executive may retain her address book and contact list to the
extent they only contain contact information.

 

(f)                                   Survival of Provisions.  Executive
recognizes and agrees that she is and shall continue to be bound by the
provisions of this Section 10 upon expiration of the Employment Term or upon the
occurrence of a Termination Event for a period of three (3) years after the
effective date of such termination or expiration.

 

11.                               Intellectual Property.

 

(a)                                 Definitions.  As used in this Agreement, the
term “Innovations” shall mean (i) processes, machines and compositions of
matter; (ii) inventions and improvements (whether or not protectable under
patent laws); (iii) techniques, ideas, concepts and programs; (iv) works of
authorship and information fixed in any tangible medium (whether or not
protectable under copyright laws); (v) mask works; (vi) trademarks, trade names,
trade dress and trade secrets and know-how (whether or not protectable under
trade secret laws); and (vii) all other subject matter protectable under patent,
copyright, mask work, trademark, trade secret or other similar laws.  The term
“Company Innovations” shall mean Innovations that Executive, solely or jointly
with others, conceives, reduces to practice, creates, derives, develops or makes
in the course of or otherwise in connection with Executive’s employment with the
Company.  The term “Company Innovations” shall also include, without limitation,
any derivative works, improvements, renewals, extensions, continuations,
divisionals, continuations in part, or continuing patent applications relating
to any Company Innovation.

 

(b)                                 Intellectual Property Rights.  Executive
understands, acknowledges, and agrees that (i) all Company Innovations shall
belong to the Company; and (ii) all Company Innovations which constitute works
of authorship shall be works-made-for-hire as defined by and pursuant to the
Copyright Act of 1976, as amended.  Executive shall promptly disclose to the
Company in writing any and all Innovations, conceived, reduced to practice,
created, derived, developed or made in the course of or otherwise in connection
with Executive’s employment with the Company, whether alone or with others, and
whether during regular working hours or through the use of facilities and
properties of the Company or otherwise which relate to the business of the
Company.  Executive agrees to make and maintain adequate and current records of
all such Innovations, which shall be and remain the property of the Company. 
Executive further agrees to use her best efforts to supply Company Innovations
to the Company in whatever form the Company may require.  Executive hereby
assigns and agrees to assign to the Company or such other party as the Company
may designate all of Executive’s right, title, and interest (including but not
limited to patent rights and copyrights) in and to any Company Innovations which
are deemed not to be works-made-for-hire to the Company or such other party as
the Company may designate, and at the Company’s request, Executive agrees to
provide whatever assistance the Company (or such other party, as the case may
be) may require to register, record, perfect, or otherwise secure the Company’s
(or such other party’s, as the case may be) rights in such Company Innovations,
in each case at the Company’s expense.

 

10

--------------------------------------------------------------------------------


 

(c)                                  Termination Events.  Upon Company’s written
request, which shall be received by Executive no later than thirty (30) days
after the occurrence of any Termination Event, Executive shall:

 

(1)                                 Deliver to the Company all designs,
drawings, sketches, prototypes and other data and records relating to Company
Innovations;

 

(2)                                 Relinquish all rights, title and interest in
such Company Innovations to Company; and

 

(3)                                 Assign, execute and deliver all
applications, assignments and any and all other documents necessary for the
Company to apply for federal, state or foreign intellectual property protection
on such Company Innovations.

 

(d)                                 Relinquishment of Rights to Royalties. 
Executive understands, acknowledges, and agrees that by signing this Agreement
she relinquishes any and all rights to royalties or any portion of gross
revenues in connection with any Innovations, including Company Innovations,
owned or sold by the Company or its subsidiaries.

 

(e)                                  Relinquishment of Free Licenses.  Executive
understands, acknowledges, and agrees that by signing this Agreement, she
relinquishes any and all rights to have personally a free nonexclusive license
in any Innovation, including Company Innovations, owned, licensed, used or held
by the Company or its affiliates.

 

(f)                                   Exceptions.  Notwithstanding anything to
the contrary in this Section 11, Executive shall be entitled to retain all of
her rights and interest in and to any Innovation not related to an Area of
Non-Competition, which she authors or creates as part of any project on her own
time, not during normal business hours, and not using Confidential Information
or Company resources or personnel, to and only to the fullest extent allowed by
California Labor Code Section 2870 (which is attached as Appendix B).

 

12.                               Succession and Assignment.  This Agreement
shall bind all parties, their respective heirs, executors, administrators,
successors and assigns, but nothing contained herein shall be construed as an
authorization or right of Executive to assign her rights or obligations
hereunder.

 

13.                               Waiver of Breach or Violation Not Continuing. 
Waiver of a breach or violation of any provision of this Agreement shall not
operate or be construed to be a waiver if any subsequent breach hereof.

 

14.                               Notices.  The delivery of any statement or the
giving of any notice provided for or required herein may be effected by
(i) delivery by hand and the execution by the recipient of a written receipt, or
(ii) by depositing with the United States Postal Service or in any one of its
regular depositories the same to the recipient by registered or certified mail,
postage prepaid, with return receipt requested, addressed as follows: in the
case of Executive, to Executive’s last known residence; or in the case of the
Company, to its principal offices, or any subsequent address provided to
Executive, to the attention of the Chief Executive Officer, with copy to

 

11

--------------------------------------------------------------------------------


 

Mitchell S. Bloom, Goodwin Procter LLP, 53 State Street, Boston, MA,
mbloom@goodwinprocter.com..

 

15.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of California
applicable to contracts to be executed, and entirely to be performed, in such
State, and in any event without giving effect to any choice or conflict of law
provisions of such State.

 

16.                               No Third-Party Beneficiaries.  This Agreement
shall not confer any rights or remedies upon any person other than the parties
hereto and their respective successors and permitted assigns.

 

17.                               Headings.  The headings contained in this
Agreement are for convenience only and shall in no manner be construed as part
of this Agreement.

 

18.                               Gender.  The use of the feminine gender shall
include the masculine gender and the singular, the plural and vice versa.

 

19.                               Entire Agreement.  This Agreement constitutes
the entire agreement between the parties and supersedes any prior
understandings, agreements or representations by or between the parties, written
or oral, to the extent they related in any way to the subject matter hereof. 
This Agreement may not be changed except by an agreement, in writing, executed
by the Company’s Chief Executive Officer and the Executive.

 

20.                               Severability.  Any term or provision of this
Agreement that is invalid or unenforceable in any situation in any jurisdiction
shall not affect the validity or enforceability of the remaining terms and
provisions hereof or the validity or enforceability of the offending term or
provision in any other situation or in any other jurisdiction.  If any term or
provision of this Agreement is judicially determined to be invalid or
unenforceable, then the parties agree that such provision shall automatically be
modified to be enforceable to the fullest extent permitted by then applicable
law.

 

21.                               Indemnification.  In addition to the
indemnification provisions applicable to Executive under the Company’s
certificate of incorporation and bylaws, the Company hereby agrees to indemnify,
hold harmless and defend Executive, to the maximum extent allowable under
Delaware law, from and against any and all claims, liabilities, losses, costs,
expenses, causes of action and damages (including, without limitation, attorney
fees and court costs) arising out of or related in any manner to her employment.
The Company shall use reasonable efforts to obtain and maintain during the
Employment Term, Directors and Officers liability insurance, in amounts and with
deductibles customary for a comparably situated company and shall extend such
coverage to include the Executive, during the Employment Term and for not less
than six (6) years thereafter, for any matters relating to her employment with
the Company.

 

22.                               Taxes.  The Company may withhold from any
payments made under this Agreement all applicable taxes, including but not
limited to income, employment and social insurance taxes, as shall be required
by law.

 

12

--------------------------------------------------------------------------------


 

23.                               Section 409A of the Code.

 

(a)                                 It is intended that each installment of the
severance payments provided for in this Agreement is a separate “payment” for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(i).  It is also intended
that any payments or benefits provided pursuant to this Agreement satisfy, to
the greatest extent possible, the exemptions from the application of
Section 409A of the Code (Section 409A) provided under Treasury Regulation
Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9).  Notwithstanding the
foregoing, if the Company (or, if applicable, the successor entity thereto)
determines that any payment or benefit described in this Agreement constitutes
“non-qualified deferred compensation” under Section 409A, and to the extent that
such payment or benefit is payable upon the Executive’s termination of
employment, then such payments or benefits shall be payable only upon the
Executive’s “separation from service.”  The determination of whether and when a
separation from service has occurred shall be made in accordance with the
presumptions set forth in Treasury Regulation Section 1.409A-1(h).  In addition,
if at the time of the Executive’s separation from service the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then, solely to the extent necessary to avoid the incurrence of the adverse
personal tax consequences under Section 409A any payment or benefit that the
Executive becomes entitled to under this Agreement on account of the Executive’s
separation from service shall not be payable and such benefit shall not be
provided until the date that is the earlier of (A) six months and one day after
the Executive’s separation from service, or (B) the Executive’s death.  If any
such delayed payment is otherwise payable on an installment basis, the first
payment shall include a catch-up payment covering amounts that would otherwise
have been paid during the six-month period but for the application of this
provision, and the balance of the installments shall be payable in accordance
with their original schedule.

 

(b)                                 All in-kind benefits provided and expenses
eligible for reimbursement under this Agreement shall be provided by the Company
or incurred by the Executive during the time periods set forth in this
Agreement.  All reimbursements shall be paid as soon as administratively
practicable, but in no event shall any reimbursement be paid after the last day
of the taxable year following the taxable year in which the expense was
incurred.  The amount of in-kind benefits provided or reimbursable expenses
incurred in one taxable year shall not affect the in-kind benefits to be
provided or the expenses eligible for reimbursement in any other taxable year. 
Such right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit.

 

*   *   *

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Executive has hereunto set Executive’s hand,
effective as of the date first above written.

 

 

 

EMPLOYEE

 

 

 

 

 

/s/ Jeri Hilleman

 

Jeri Hilleman

 

 

 

 

 

OCERA THERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ Linda Grais

 

 

Linda Grais

 

 

Chief Executive Officer

 

14

--------------------------------------------------------------------------------


 

APPENDIX A

 

FORM OF GENERAL RELEASE

 

RELEASE OF CLAIMS

 

This Release of Claims (the “Release”) is entered into by Jeri Hilleman (the
“Executive”) pursuant to the Agreement of Employment dated December 19, 2013 by
and between Ocera Therapeutics, Inc., a Delaware corporation (the “Company”) and
the Executive (the “Agreement”).  This Release is the release of legal claims
referenced in Section 7(b) or 7(f) of the Agreement.  Terms with initial
capitalization that are not otherwise defined in this Release have the meanings
set forth in the Agreement.

 

1.                                      Consideration.  The Company shall
provide the Executive with the payments and benefits described in either
Section 7(b) or 7(f) of the Agreement, at the times provided therein.

 

2.                                      Release of Claims.  The Executive
voluntarily releases and forever discharges the Company and its predecessors,
successors, assigns, and current and former members, equity holders. partners,
directors, officers, employees, representatives, attorneys, agents, subsidiaries
and all persons acting by, through, under or in concert with any of the
foregoing (any and all of whom or which are hereinafter referred to as the
“Releasees”), from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses (including
attorney’s fees and costs actually incurred), of any nature whatsoever, known or
unknown (collectively, “Claims”) that the Executive now has, owns or holds, or
claims to have, own, or hold, or that she at any time had, owned, or held, or
claimed to have had, owned, or held against any Releasee.  This general release
of Claims includes, without implication of limitation, the release of all
Claims:

 

·                  relating to the Executive’s employment by and retirement from
employment with the Company;

 

·                  of wrongful discharge;

 

·                  of breach of contract;

 

·                  of retaliation or discrimination under federal, state or
local law (including, without limitation, Claims of age discrimination or
retaliation under the Age Discrimination in Employment Act, Claims of disability
discrimination or retaliation under the Americans with Disabilities Act, and
Claims of discrimination or retaliation under Title VII of the Civil Rights Act
of 1964;

 

·                  under any other federal or state statute, to the fullest
extent that Claims may be released;

 

·                  of defamation or other torts;

 

15

--------------------------------------------------------------------------------


 

·                  of violation of public policy; and

 

·                  for damages or other remedies of any sort, including, without
limitation, compensatory damages, punitive damages, injunctive relief and
attorney’s fees.

 

·                  In granting the release herein, Executive understands that
this Agreement includes a release of all claims known or unknown.  In giving
this release, which includes claims which may be unknown to Executive at
present, Executive acknowledges that she has read and understands Section 1542
of the California Civil Code which reads as follows:  “A general release does
not extend to claims which the creditor does not know or suspect to exist in his
or her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.”  Executive
hereby expressly waives and relinquishes all rights and benefits under that
section and any law of any jurisdiction of similar effect with respect to the
release of any unknown or unsuspected claims Executive may have against the
Company or any Releasee.

 

3.                                      Limitations on Release.  Notwithstanding
anything in Section 2 of this Release to the contrary, nothing in this Release
limits the Executive’s rights to (i) any salary, bonus, vacation pay or any
other compensation or benefits or reimbursement of expenses earned or accrued
prior to the date hereof, (ii) indemnification by the Company that the Executive
may have pursuant to any contract, the organizational documents of the Company
and its subsidiaries or pursuant to applicable law or (iii) pursue a claim
against the Company in the event that it breaches any of its obligations under
the Agreement.

 

4.                                      No Assignment.  The Executive represents
that she has not assigned to any other person or entity any Claims against any
Releasee.

 

5.                                      Right to Consider and Revoke Release. 
The Executive acknowledges that she has been given the opportunity to consider
this Release for a period of twenty-one (21) days after the Executive receives
this Release.  In the event the Executive executed this Release within less than
twenty-one (21) days, she acknowledges that such decision was entirely voluntary
and that she had the opportunity to consider this Release until the end of the
twenty-one (21) day period.  To accept this Release, the Executive shall deliver
a signed Release to the Company within such twenty-one (21) day period.  For a
period of seven (7) days from the date when the Executive executes this Release
(the “Revocation Period”), she shall retain the right to revoke this Release by
written notice that is received by the Company on or before the last day of the
Revocation Period.  This Release shall take effect only if it is executed within
the twenty-one (21) day period as set forth above and if it is not revoked
pursuant to the preceding sentence.  If those conditions are satisfied, this
Release shall become effective and enforceable on the date immediately following
the last day of the Revocation Period (the “Effective Date”).

 

6.                                      Other Terms.

 

(a)                                 Legal Representation; Review of Release. 
The Executive acknowledges that she has been advised to discuss all aspects of
this Release with her attorney, that she has carefully read and fully
understands all of the provisions of this Release and that she is voluntarily
entering into this Release.

 

16

--------------------------------------------------------------------------------


 

(b)                                 Binding Nature of Release.  This Release
shall be binding upon the Executive and upon her heirs, administrators,
representatives and executors

 

(c)                                  Amendment.  This Release may be amended
only upon a written agreement executed by the Executive and the Company.

 

(d)                                 Severability.  In the event that at any
future time it is determined by an arbitrator or court of competent jurisdiction
that any covenant, clause, provision or term of this Release is illegal, invalid
or unenforceable, the remaining provisions and terms of this Release shall not
be affected thereby and the illegal, invalid or unenforceable term or provision
shall be severed from the remainder of this Release.  In the event of such
severance, the remaining covenants shall be binding and enforceable.

 

(e)                                  Governing Law and Interpretation.  This
Release shall be deemed to be made and entered into in the state of California,
and shall in all respects be interpreted, enforced and governed under the laws
of California, without giving effect to the conflict of laws provisions of
California law.  The language of all parts of this Release shall in all cases be
construed as a whole, according to its fair meaning, and not strictly for or
against either the Company or the Executive.

 

(f)                                   Entire Agreement; Absence of Reliance. 
The Executive acknowledges that she is not relying on any promises or
representations by the Company or any of its agents, representatives or
attorneys regarding any subject matter addressed in this Release.

 

So agreed by the Executive.

 

 

 

 

 

Jeri Hilleman

 

Date

 

17

--------------------------------------------------------------------------------


 

APPENDIX B

 

California Labor Code Section 2870.  Application of provision providing that
employee shall assign or offer to assign rights in invention to employer.

 

(a)                                 Any provision in an employment agreement
which provides that an employee shall assign, or offer to assign, any of his or
her rights in an invention to his or her employer shall not apply to an
invention that the employee developed entirely on his or her own time without
using the employer’s equipment, supplies, facilities, or trade secret
information except for those inventions that either:

 

(1)                                 Relate at the time of conception or
reduction to practice of the invention to the employer’s business, or actual or
demonstrably anticipated research or development of the employer; or

 

(2)                                 Result from any work performed by the
employee for his employer.

 

(b)                                 To the extent a provision in an employment
agreement purports to require an employee to assign an invention otherwise
excluded from being required to be assigned under subdivision (a), the provision
is against the public policy of this state and is unenforceable.

 

18

--------------------------------------------------------------------------------